Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 01/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent 10,455,609 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
In view of amended claims and remarks filed by applicant on 1/25/2021, in addition to Applicant’s remarks (see page 10) and further search.  Claims 1-44 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Consider independent claims 1, 12, 23, 34, the best prior art found of record during the examination of the present application.
	In view of the present application, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
	Per claim 1, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations validating, at least based on a first cyclic shift value associated with the first SPS resources, the first DCI; 
	Per claim 12, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations validate, at least based on a first cyclic shift value associated with the first SPS resources, the first DCI; validate, without considering a second cyclic shift value associated with the second SPS resources, the second DCI; based on successful validation of the first DCL activate or deactivate the first SPS resources: and based on successful validation of the second DCI, activate or deactivate the second SPS resources, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.
	Per claim 23, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations validate, at least based on a first cyclic shift value associated with the first SPS resources, the first DCI; validate, without considering a second cyclic shift value associated with the second SPS resources, the second DCI; based on successful validation of the first DCI, activate or deactivate the first SPS resources; and based on successful validation of the second DCI, activate or deactivate the second SPS resources, which is neither taught nor suggested by the prior art as a whole, either alone or in combination with the remaining claimed limitations.

Claims 2-11, 13-22, 24-33, 35-44 are allowable based on their dependency on claims 1, 12, 23, 34 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG A NGO/Primary Examiner, Art Unit 2645